Case 19-33815-KLP        Doc 27   Filed 10/04/19 Entered 10/04/19 09:24:57     Desc Main
                                  Document     Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


In re:                                    )      Chapter 7
                                          )
                                          )      Bankruptcy Case
THEODORE R. BLAND, JR.                    )      No. 19-33815
                                          )
               Debtor.                    )


                              RESIGNATION OF TRUSTEE


         I, BRUCE H. MATSON, do hereby resign as Interim Trustee for the above referenced
case.



October 4, 2019                           /s/ Bruce H. Matson
      Date                                Bruce H. Matson, Trustee
